Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2, 6-7, 9-11, and 16-19 are pending, claims 11 and 16-19 are withdrawn, claims 3-5, 8, 12-15, and 20 are cancelled, and claims 1-2, 9-11, and 16-18 are amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6-7, 9-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitation “high-rate” has been rendered indefinite by use of the term “high.” The specification never discloses what high-rate is, though mentions of 200-40 cfm are made, they are never tied in with them being what is understood as “high-rate” flow rates. a


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ribarov (U.S. 2019/0290946) in view of Wolfe (U.S. 2008/0245898) and Rheaume (U.S. 2020/0078726).
With respect to claim 1, Ribarov discloses a system for fire knock down and suppression (figure 1), the system comprising: 
a system configured to produce an inert gas mixture (paragraph 0012, where ASM generates nitrogen enriched air which is used in fuel tank inerting); 
a condenser (paragraph 0015 discloses water being condensed) providing water (paragraph 0015), 
the liquid water is stored in a water storage tank (paragraph 0023); and 
the dried inert gas products are provided to a fuel tank to inert the fuel tank fire (paragraph 0035); and 
a misting nozzle directed into a cargo hold (cargo holds 14, nozzles being those from 31, a mist is noted created in paragraph 0014), wherein the misting nozzle being configured to produce a first mist solution using the inert gas products and water from the storage tank (paragraph 0014) at a high-rate of discharge (paragraph 0007, when fluid is supplied from module 20 it is understood as being high-rate, versus the low-rate coming from 22) to knockdown a fire (paragraph 0002); and the misting nozzle is configured to produce a second mist solution using the inert gas products at a low rate of discharge to suppress the fire (figure 1, from #22, paragraph 0002. Ribarov fails to disclose the misting nozzle is a low-pressure misting nozzle. (for the sake of examination, the term “low” is not a relative term as the specification discloses their low pressure being less than 4atm, as noted in paragraph 0017, thus the term low pressure is a pressure less than 4 atm). Furthermore, Ribarov fails to disclose a catalytic fuel oxidation system, configured to react on-board fuel with air to produce water and an inert gas mixture of nitrogen and carbon dioxide where the condenser removes the water from the catalytic fuel oxidation products producing dried inert gas and liquid water (the inert gas being a dried inert gas). 
Wolfe, paragraph 0027, discloses a highly effective atomization of droplets in a range of 50-80 microns at a psi of 20. Noting that this results in a small atomization, which allows for effective and efficient fire fighting to occur (paragraph 0007). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a low-pressure nozzle output such as Wolfe into the nozzle of Ribarov. The examiner does not that the nozzle of Wolfe is a hand-held adjustable nozzle, but the teachings of using a small droplet low pressure mist in effectively fighting a fire would still be desirable in a stationary mist nozzle as it would be in a portable one, as such find droplets at low pressures would have the desired fire extinguishing effect. 
Rheaume, paragraphs 0072-0075, discloses the use of a catalytic oxidation unit which takes in fuel and produces what is water and a nitrogen enriched air (noting having nitrogen and carbon dioxide in paragraph 0072, along with a condenser (334) for utilizing the water from the water line 338 bringing the water out of the system, see paragraph 0108). Catalytic oxidation units such as OBIGGS 328 benefit from humidity in system 300. Water vapor in system 300 keeps the catalyst of OBIGGS 328 cool. This mitigates the risk of sintering on account of the heat capacity of the water vapor. Paragraph 0049, further discloses such catalytic oxidation units benefit from pressure in terms of size and weight in their ability to generate inert gas without being dependent on the pressure generated by an engine compressor stage, and thus is not worried about low pressure of process air bleed air typical in such separation systems. 
It would have been obvious to one having ordinary skill in the art to utilize the system of creating inert gas (and the bi product of water) as disclosed by Rheaume as doing so would allow for the creation of both the inert gas and at the desired level of less than 12 percent oxygen to be used with fuel tanks without the need of pressurized air as required by ASM methods (Rheaume, paragraph 0002, being known to decrease oxygen partial pressure in the ullage in fuel tanks to less than 12%), further allowing for the system to not rely on bleed air, but rather the jet fuel itself allowing for it to benefit from pressure in terms of size and weight. The system of both Rheaume and Ribarov both use condensers, its obvious that the catalytic oxidation unit would be replacing the containers of gas in Ribarov while still using the condenser to condense and then store water for later use. 
With respect to claim 2, Ribarov as modified discloses the water tank is an onboard water tank, a condensation tank, or a combination thereof (the tank being a condensation tank as the water is noted condensed from the various elements of 54).  
	With respect to claim 6, Ribarov as modified discloses the low-pressure misting nozzle is configured to create a mist at a pressure of less than 2 atm (as Wolfe discloses 20 psi, which is 1.36atm).
	With respect to claim 7, Ribarov as modified discloses the inert gas mixture comprises no greater than 16% oxygen (as Rheaume discloses the oxygen depleted air in their system under 12%).
With respect to claim 9, Ribarov as modified discloses the low-pressure misting nozzle produces water particles no larger than 1000 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns).  
With respect to claim 10, Ribarov as modified discloses the low pressure misting nozzle produces water particles with an average particle size of no greater than 100 microns (Wolfe discloses, paragraph 0027, droplets are less than 100 and preferable in the range of 50-80 microns). 
Response to Arguments/Amendments
	The Amendment filed (06/03/2022) has been entered. Currently claims 1-2, 6-7, 9-11, and 16-19 are pending, claims 3-5, 8, 12-15, and 20 are cancelled, and claims 1-2, 9-11, and 16-18 are amended. 
Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (03/11/2022). Applicants argument to rejoined the withdrawn claims is noted, and any notice of allowance will include such rejoined of the method claims along with the apparatus as long as the allowable subject matter is present in both. See noted 35 U.S.C. 112(b). 
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive. Applicants first argument is drawn towards the limitation “dried inert gas products are provided to a fuel tank to inert the fuel tank” it is understood in the combination that the fluid (gas and water vapor) from the catalytic fuel oxidation is sent through a condenser in Rheaume, thus the inerting gas is “dried.” The system of Rheaume is used to supply the inerting gas in Ribarov, which clearly discloses the inert gas is used in fuel tank inerting (paragraph 0012), where the noted NEA is the dried are product from the catalytic fuel oxidation system of Rheaume. The added limitations of the high-rate of discharge to knockdown a fire is also shown in the above rejection, and are found to be known in the background of Ribarov, as are the low-rate of discharge (as there are two noted modes being used, high rate and low rate for two specific purposes, said purposes to suppress versus knockdown are both found in Ribarov). The combination, is replacing the inert gas system of Ribarov with that of Rheaume, where Rheaume discloses the condenser after the catalytic fuel oxidation system which then supplies water to the system (and thus to the storage tank of Ribarov), leaving the system of Ribarov with both dry inert gas and more water for fire suppression to be stored. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752